ON PETITION FOR REHEARING.
Appellants have filed a petition for a rehearing, and insist we erred in our statement that the record fails to show they objected to the hypothetical question asked Dr. Hutchins on cross-examination, on the ground that appellees read the will and codicil to the witness as a part of the question. Appellants do not challenge our statement of the record as to the specific objections they made to the question or as to the condition of their brief, wherein they failed to present any question for our determination. In view of the fact that appellants' brief was not, under the rules of this court, sufficient to present any question for our determination, the petition for a rehearing is denied.
Dausman, J., absent. *Page 563